Citation Nr: 1449669	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-17 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to education assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program from October 1, 2008 to October 1, 2010.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1995 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision of the VA Regional Office (RO) Education Center in Atlanta, Georgia.

FINDINGS OF FACT

1. The Veteran participated in an on-the-job training program with the U.S. Marshals Service from October 1, 2008 to October 1, 2010. 

2. On February 13, 2012 the VA received a Request for Change of Program or Place of Training, VA Form 22-1995, requesting training be changed from Florida Highway Patrol Academy to U.S. Marshals Service.  

3. The last commencing date for education benefits is February 13, 2011 or later.  


CONCLUSION OF LAW

The criteria for education assistance benefits for on-the-job training program from October 1, 2008 to October 2, 2010 have not been met.  38 U.S.C.A. §§ 3014, 3677, 5113 (West 2002); 38 C.F.R. §§ 21.1029, 21.1030, 21.7131 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA, as the VCAA can have no effect on the appeal.

Analysis

The Veteran seeks educational assistance benefits under Chapter 30 for on-the-job training with the U.S. Marshals Service from October 1, 2008 to October 1, 2010.   

VA will pay educational assistance to a Veteran pursuing a program of apprenticeship or other on-the-job training only after (1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. § 21.7152; and (2) VA has received from the Veteran and the training establishment a certification of hours worked.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7140(c)(2) (2014).  Section 21.7152 provides that the educational institution must certify the Veteran's or servicemember's enrollment before he or she may receive educational assistance.  This certification must be in a form specified by the Secretary and contain such information as the Secretary may specify.  38 C.F.R. § 21.7152 (2014). 

An otherwise eligible Veteran shall receive Chapter 30 benefits only when enrolled in a course of education which has been approved by the approving agency for the State where the educational institution is located.  38 U.S.C.A. §§ 3034, 3672.  With regard to approval of training on the job, a State approving agency may approve such a program only after reviewing various factors, including the wages to be paid to Veteran participants, the training content of the course; the length of the training period; considerations including space, equipment, instructional material, and instructor personnel; record-keeping by the course provider, and other factors defined by law.  The training establishment is required to submit a written application for approval which covers all these factors.  38 U.S.C.A. §§ 3034, 3677. 

Upon determining that an educational institution has complied with all requirements, the State approving agency will issue a letter to such institution containing information including the date of the letter, and the effective date of approval of the courses.  38 U.S.C.A. §§ 3034, 3678.  Furthermore, State approving agencies are required to report their activities to VA on a monthly or quarterly basis.  38 C.F.R. § 21.4154 (2014). 

When an eligible individual enters into training, the commencing date of an award of educational assistance is based on several factors.  When more than one regulatory paragraph applies pertaining to commencing dates, VA will award educational assistance using the latest of the applicable dates.  38 C.F.R. § 21.7131 (2014).   For other than licensing or certification tests, as the award in question is the first award of educational assistance for the program of education pursued by the Veteran (i.e. this would be the first award for on-the-job training with the U.S. Marshals Service), the commencing date of the award of educational assistance is determined by establishing the latest of the following dates:  (A) the date the educational institution certifies under paragraph (b) or (c) of this section; (B) one year before the date of claim as determined by Sec. 21.1029(b); (C) the effective date of the approval of the course; (D) one year before the date VA receives approval notice for the course; or (E) November 1, 2000, if paragraph (p) of this section applies to the individual.  38 C.F.R. § 21.7131(a)(1).

In August 2005, VA received a VA Form 22-1990 Application for VA Education Benefits.  The application was for on-the-job training with the Florida Highway Patrol.  At the same time a VA Form 22-1999 Enrollment Certification was submitted from the Florida Highway Patrol Academy for a training program from June 2005 to January 2006.

The record contains an undated electronic VA-Form 22-1990 Application for VA Educational Benefits.  This application was for police officer training at the Federal Law Enforcement Training Center with a start date of January 26, 2008.  

In March 2010, a letter was sent to the Veteran informing him the Federal Law Enforcement Training Center course was not approved.  The letter noted a school official had neither applied for approval of the training program nor certified the Veteran's enrollment.  

A VA Form 22-1999 Enrollment Certification showing that the Veteran had engaged in on-the-job training with the U.S. Marshals Service was received on January 25, 2012.  The enrollment certification was signed by a certifying official of the U.S. Marshals Service and confirmed the Veteran's hours of training as well as his training period of October 1, 2008 to October 1, 2010.  

On February 13, 2012, a Request for Change of Program or Place of Training, VA Form 22-1995, was received requesting training be changed from Florida Highway Patrol Academy to U.S. Marshals Service.  As discussed, the Veteran had received training at the Florida Highway Patrol Academy from June 2005 to January 2006.  Also, submitted at this time was a training agreement, VA Form 22-8864, from the U.S. Marshals Service.    

The Veteran has reported that he completed numerous applications for education assistance benefits under Chapter 30 within one year of the October 1, 2010 end of his training.  Nevertheless, the Veteran states it is his belief that the previous applications were not completed correctly and/or not appropriately submitted.  He further notes he waited to correctly complete his application until after training because he wanted to focus on training, he was unaware how waiting could affect his entitlement, and he moved from Florida to Georgia then back to Florida during training.  April 2012 Notice of Disagreement, July 2012 VA Form 9. 

The Board will now proceed to identify each of the dates referenced above pertinent to 38 C.F.R. § 21.7131, to determine the latest of the possible commencing dates.

In sub-paragraph (A) of 38 C.F.R. § 21.7131 noted above, application of paragraphs (b) or (c) depends upon whether the educational course or subject in question leads to a standard college degree.  In the present case, the on-the-job program pursued by this Veteran does not result in a standard college degree; thus, 38 C.F.R. § 21.7131(b) in not applicable.  Rather, paragraph (c) sub-section (3) applies when a veteran enrolls in a program of apprenticeship or other on-the-job training that does not lead to a college degree.  Under this circumstance, the date of the award of educational assistance shall be the first date of employment in the training position. 38 C.F.R. § 21.7131(c)(3).  In the present case, the Veteran was first employed in the training position in question on October 1, 2008.  Therefore, the first of the relevant dates for consideration, identified in subparagraph (A) of the list above is October 1, 2008.

Sub-paragraph (B) in the list above refers to the date of the Veteran's claim as determined by 21.1029(b), which states that the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA for purposes of determining the commencing date of an award for such educational assistance.  Pursuant to 38 C.F.R. § 21.1030(a) states (1) the first time an individual claims educational assistance administered by VA for pursuit of a program of education, he or she must file an application for educational assistance using a form the Secretary prescribes for that purpose; (2) if an individual changes his or her program of education or place of training after filing his or her first application for educational assistance, he or she must file an application requesting the change of program or place of training using a form the Secretary prescribes for that purpose.  

As an initial matter it appears the undated electronic application for educational assistance benefits under Chapter 30 is not a valid application for the on-the-job training program in which the Veteran participated.  First, the undated electronic application for educational assistance benefits under Chapter 30 lists the Federal Law Enforcement Training Center, Building 20, 1131 Chapel Crossing, Glynco, Gerogia 31524, as the location of training, starting January 2008.  However, this is not the location or date of the training the Veteran received.  His certification is for training at the U.S. Marshals Service, 801 N Florida Ave, Tampa, Florida 33602, starting October 2008.  Second, the electronic application in question is neither signed nor dated.  

Nevertheless, while this would be his first award for the program of education pursued (i.e. on-the-job training with U.S. Marshals Service); it is not the first time the Veteran has applied for educational assistance.  He filed an application for education assistance for on-the-job training with the Florida Highway Patrol in August 2005.  As such, the provisions of 21.1030(a)(2) are applicable and the Veteran need only submit an application requesting a change of program or place.  A VA Form 22-1995 was received on February 13, 2012 making such a request.  In light of this, the VA is considered to have received the Veteran's claim on February 13, 2012.  One year prior to that date, and thus the date identified in subparagraph (B) of the list above, is February 13, 2011.   

Sub-paragraph (C) refers to the effective date of the approval of the course.  In this case, nothing of record reflects a date of approval of the training program in question.  

Sub-paragraph (D) references a date one year prior to the date that VA receives approval notice for the course.  Again, nothing of record reflects a date of approval   of the training program in question.  

Finally, sub-paragraph (E) does not apply to this Veteran as his eligibility for educational assistance benefits is not based upon certain regulatory changes identified in 38 C.F.R. § 21.7131(p).

Therefore, in the interest of providing a clear summary of the dates involved in the present determination, the dates from the list previously discussed are as follows:

Sub-paragraph (A): October 1, 2008 
Sub-paragraph (B): February 13, 2011
Sub-paragraph (C): Unknown 
Sub-paragraph (D): Unknown
Sub-paragraph (E) is not applicable.

Based upon the foregoing, the earliest possible commencing date of this Veteran's award of educational assistance is February 13, 2011, as it is the latest of the known dates identified by regulation.  38 C.F.R. § 21.7131.  The award of Chapter 30 benefits is not available as the Veteran's training was received prior to the commencing date of the award.  See Taylor v. West, 11 Vet. App. 436 (1998) (A Veteran is not entitled to educational benefits under Chapter 30 where the commencement date was after the enrollment period.)  Thus, the Veteran's claim must be denied.
In regards to the dates identified by sub-paragraph (C) and (D) being unknown this fact has no bearing on the disposition of the case.  The record does not contain a VA Form 22-1998 or other documentation showing approval of the training program with the U.S. Marshals.  If the training program is not approved the Veteran cannot receive Chapter 30 educational assistance benefits to pursue the training.  38 U.S.C.A. § 3677.  Furthermore, even if the Veteran is given the benefit of the doubt that the training program was approved the earliest possible commencing date for this Veteran's award of education assistance would still be February 13, 2011.  This is the result of the commencing date of the Veteran's award being the latest of the dates determined by sub-paragraphs (A) through (E).  If the effective date of approval is before February 13, 2011 then the date determined by sub-paragraph (C) would be before the February 13, 2011 date determined by sub-paragraph (B) and the commencement date would remain February 13, 2011.  If the effective date of approval is after February 13, 2011 the date determined by sub-paragraph (C) would be after the February 13, 2011 date determined by sub-paragraph (B) and the commencement date would be even later than February 13, 2011.  A similar scenario plays out with the date determined by sub-paragraph (D).  None of these possibilities would allow the Veteran to receive Chapter 30 educational assistance benefits for the training from October 1, 2008 to October 1, 2010.  

The Board has considered the Veteran's contentions that he filed claims for Chapter 30 benefits for on-the-job training with the U.S. Marshals Service prior to the February 13, 2012 claim.  However, there are no such claims of record.  Furthermore, in this case the earliest possible commencement date of the award is determined by the date of claim.  The Veteran wanting to focus on his training, being unaware that waiting could affect his eligibility for benefits, and moving between Georgia and Florida may all have contributed to the date of claim being what it is, regardless, it does not change the date of claim or the fact that the Board is bound to apply the regulation. 

The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432- 33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to education assistance benefits under Chapter 30 for an on-the-job training program from October 1, 2008 to October 1, 2010 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


